DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 08/15/2022, with respect to the rejection(s) of claim(s) 1, 3-9, 19, 21, and 23-30, under §§112 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to the claims which have raised new grounds of rejection under §112, detailed below.  Examiner additionally notes that an issue within claim 30 was previously overlooked and is addressed in the Claim Objections section below.
Claim Objections
Claim 30 is objected to because of the following informalities: during review of the amended claims, Examiner noticed that the subject matter recited by claim 30 appears to be in conflict with the instant disclosure.  As currently amended, claim 30 recites prediction of a time when the downwind region of the wind turbine is within the noise-influencing sector, but subsequently recites adjustment of impeller speed and/or minimum pitch to default values.  This seemingly conflicts with the disclosure because, as best understood by Examiner, the instant method and system places the wind turbine in a power limiting mode when the downwind region is within the noise-influencing sector.  Conversely, once the wind turbine is not within the noise-influencing sector, the relevant values are adjusted back to their defaults (see, e.g., instant claims 9 and 29).  For the purposes of this Office Action, claim 30 will be interpreted as reciting “predicting a further time when the downwind region of the wind turbine under the current wind direction is not included in the noise-influencing sector….”
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 3-9, 19, 21, and 23-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3-9, 24, and 26-32 of copending Application No. 16/477,384 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending application recites a narrower scope (i.e., the co-pending application is drawn toward a wind farm, which includes multiple wind turbines operated according to the instant claims).  A claim comparison is provided below.  References or discussion within parenthesis refer to the ‘384 document.
Regarding claim 1, ‘384 discloses:
	A method for controlling noise of a wind turbine (claim 1, preamble), comprising:
acquiring a current wind speed and determining that the current wind speed is within a predetermined range of wind speed (claim 1, ll. 3-4);
	acquiring a current wind direction (claim 1, l.7);
	determining whether a downwind region of the wind turbine under the current wind direction is included in a noise-influencing sector (claim 1, ll. 5-6, 8-9, 27-31);
	limiting output power of the wind turbine in response to determining that the downwind region of the wind turbine under the current wind direction is included in the noise-influencing sector (claim 1, ll. 10-12); and
continuing to acquire the current wind direction and increasing the output power after the downwind region of the wind turbine under the current wind direction is not included in the noise-influencing sector (claim 1, ll. 12-16; power limiting is only performed while the wind turbine is operating in the noise-influencing sector, thus power is increased after the wind turbine is not included in the sector), and continue increasing, after the output power reaches a rated power, the output power (claim 1, ll. 17-18);
wherein the noise-influenced site is a referential site affected by noise of a plurality of wind turbines (claim 1, ll. 21-22); and
wherein the noise-influencing sector is a sector region, a vertex of the sector region is the position of the wind turbine, and a central angle of the sector region has a predetermined angle, and an angular bisector of the central angle is in a direction from the wind turbine to the noise-influenced site (claim 1, ll. 23-26).
	Furthermore, instant claim 21 corresponds to claim 24 of ‘384 for similar reasons as discussed above with respect to claim 1 of each application.  The dependent claims are discussed in the table on the following page.
Instant Claims
‘384 Claims
3
3
4
4
5
5, ll. 1-5
6
7
7
8
8
9
Instant claim 9 would be obvious to one of ordinary skill in view of claim 1 of ‘384, which discloses that power limitating is performed only when the wind speed is “within a predetermined range of wind speed;” if the wind speed is not in this range, one of ordinary skill would merely continue to operate normally.
N/A 
Instant claim 19 merely recites a non-transitory computer readable medium storing a computer program configured to implement the method of claim 1.  The use of such mediums and programs is well-known.
N/A
23
26
24
27
25
28, ll. 1-5
26
30
27
31
28
32
Instant claim 29 would be obvious to one of ordinary skill in view of claim 1 of ‘384, which discloses that power limitating is performed only when the wind speed is “within a predetermined range of wind speed;” if the wind speed is not in this range, one of ordinary skill would merely continue to operate normally.
N/A
Instant claim 30 would be obvious to one of ordinary skill in view of claims 24 and 31 of ‘384, which discloses that power limiting is only performed when the downwind region is within the noise influencing sector; thus it would have been obvious to return to a default once the downwind region is no longer within the sector.
N/A


The foregoing is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  Examiner notes that the co-pending application has already been issued a Notice of Allowance on 10/03/2022.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 7, 9, 27, and 29 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7 and 27, Applicant has amended the claims to overcome previous issues of clarity, but has created a new issue in the process.  As amended, claim 7 recites “an impeller speed and/or a minimum pitch angle” and depends indirectly from claim 5.  Notably, claim 5 also recites “an impeller speed” and “a minimum pitch angle” of the wind turbine.  As a result, it is unclear whether the element of claim 7 are new elements or are instead meant to refer back to the elements of claim 5.  Appropriate clarification is required.  For purposes of examination, claim 7 will be interpreted as referring back to claim 5.  Similar arguments apply to claim 27.
Regarding claims 9 and 29, Applicant’s amendments to the independent claims has created a new issue of clarity, specifically that claim 9 recites “acquiring a current wind speed, before determining the noise-influencing sector;” recitation of “a current wind speed” introduces an issue of clarity with respect to “a current wind speed” (already recited in claim 1, thus it is unclear whether claims 9 and 19 recite additional current wind speeds or refer back to their independent claims) as well as an issue of clarity with respect to a step of “determining the noise-influencing sector.”  
As amended, claims 1 and 24 have removed limitations pertaining to “determining a noise-influencing sector” and instead merely recite “a noise-influencing sector.”  Furthermore, “a noise-influencing sector” is already recited after acquiring the wind speed and, thus, any determination must be implicit to claim 1 and must be performed after acquisition of the wind speed because “a noise-influencing sector” is not recited until after the acquisition of wind speed.  Ultimately, the limitation “acquiring a current wind speed, before determining the noise-influencing sector; and” seems to be largely redundant and unnecessary.  Examiner suggests removal of the limitation from claims 9 and 19 to simplify each claim and obviate the potential issues of clarity.
Allowable Subject Matter
Claims 1, 3-9, 19, 21, and 23-30 contain subject matter that would be allowable save for the §112 and double patenting rejections detailed above.  Should these rejections be overcome and the scope of the claims remain substantially the same, the subject matter would be in condition for allowance. 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, taken alone or in reasonable combination with others, fails to disclose each and every limitation of the instant claims.  For further discussion, see Applicant’s Remarks received on 08/15/2022.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050. The examiner can normally be reached Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS K QUIGLEY/Examiner, Art Unit 2832  

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832